DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Election/Restrictions
Applicant’s election without traverse of Group I to claim 19-22 in the reply filed on 3/29/21 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (JP06191769, “Kimura”, using machine translation).
Re claim 19, Kimura discloses a drive unit for an elevator system that comprises a first elevator shaft 14 (figs 1-3, para [0014]), a second elevator shaft 20 (figs 1-3, para [0014]), vertical guide rails 22 in the first and second elevator shafts 14, 20 (figs 1-3, para [0015]), a horizontal guide rail 24, 30 (figs 2-3, para [0015] & [0017]) configured to connect the vertical guide rails 22 in the first and second elevator shafts 14, 20 (figs 1-3), elevator cars 18 (figs 1-3, para [0010] & [0014]) that are movable independent of one another along the vertical guide rails 22 (figs 1-3, para [0010] & [0020]), a rotatable rail segment 112 (figs 3-5, para [0019]) that is configured to be transferred by the drive unit 122 (fig 5, para [0019]) from a vertical alignment into a horizontal alignment so that the elevator cars 18 can be transferred from the vertical guide rails 22 to the horizontal guide rail 24, 30 (figs 1-5, para [0018]), the drive unit 122 comprising: 
a first interface (fig 5, para [0019], includes 124 & 126) for at least indirectly fastening the rotatable rail segment to the drive unit 122 (fig 5); and 
a second interface (figs 3-5, interface fixing 122 to shaft) for at least indirectly fastening the drive unit 122 in the first elevator shaft 14 or the second elevator shaft 20 (figs 1 & 3, from figures it is inherent 122 fixed to shafts in order to be close to 112 for rotation of 112).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Zeng (CN104843566, “Zeng”, using machine translation).
Re claim 20, Kimura discloses claim 19 as discussed above, but is silent with respect to at least two of the following sub-units: a bearing unit, an electric motor unit, or a brake unit, wherein the at least two sub-units are arranged coaxially about a common drive axis, wherein the at least two sub-units are arranged to be radially adjacent to one another and are arranged to be axially overlapping, wherein in a first configuration the electric motor unit is arranged radially outwardly, the brake unit is arranged radially inwardly, and the bearing unit is arranged radially between the brake unit and the electric motor unit, or in a second configuration the brake unit is arranged radially outwardly, the bearing unit is arranged radially inwardly, and the electric motor is arranged radially between the brake unit and the bearing unit.
Zeng discloses at least two of the following sub-units: 
a bearing unit 8 (fig 1, pg 2, 4th para), 
an electric motor unit 1-3 (fig 1, pg 2, 2nd para), or 
a brake unit 5 (fig 1, pg 2, 2nd para), 
wherein the at least two sub-units are arranged coaxially about a common drive axis (fig 1, dash line number “4”; at least break disc centered on axis), wherein the at least two sub-units are arranged to be radially adjacent to one another (fig 1) and are arranged to be axially overlapping (fig 1), 
wherein in a first configuration the electric motor unit is arranged radially outwardly, the brake unit is arranged radially inwardly, and the bearing unit is arranged radially between the brake unit and the electric motor unit, or in a second configuration the brake unit 5 is arranged radially outwardly (fig 1), the bearing unit 8 is arranged radially inwardly (fig 1), and the electric motor 1-3 is arranged radially between the brake unit 5 and the bearing unit 8 (fig 1, discloses second configuration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the drive unit of Kimura so at least two of the following sub-units: a bearing unit, an electric motor unit, or a brake unit, wherein the at least two sub-units are arranged coaxially about a common drive axis, wherein the at least two sub-units are arranged to be radially adjacent to one another and are arranged to be axially overlapping, wherein in a first configuration the electric motor unit is arranged radially outwardly, the brake unit is arranged radially inwardly, and the bearing unit is arranged radially between the brake unit and the electric motor unit, or in a second configuration the brake unit is arranged radially outwardly, the bearing unit is arranged radially inwardly, and the electric motor is arranged radially between the brake unit and the bearing unit, as disclosed by Kimura, in order to reduce axial space of the drive unit, as taught by Kimura (pg 1, 1st & 4th para under “Summary of the invention”), as well as to reduce the number of parts, since the brake 5 and coder 4 of Zeng can replace the stopper 138 and limiter switch 36 of Kimura.
Re claim 22, Kimura in view of Zeng disclose claim 21, as discussed above. Kimura is silent with respect to the electric motor unit is an external rotor motor wherein radially external permanent magnets are disposed radially adjacent to radially internal stator coils.
Zeng discloses the electric motor unit 1-3 is an external rotor motor (fig 1, pg 2, 2nd para) wherein radially external permanent magnets 3 (fig 1, pg 2, 2nd para) are disposed radially adjacent to radially internal stator coils (fig 1, pg 2, 2nd para).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the electric motor unit of Kimura in view of Zeng so the electric motor unit is an external rotor motor wherein radially external permanent magnets are disposed radially adjacent to radially internal stator coils, as disclosed by Zeng, in order to reduce axial space of the drive unit, as taught by Kimura (pg 2, 1st & 4th para under “Summary of the invention”).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Zeng and in further view of Blanchard et al. (US4866321, “Blanchard”).
Re claim 21, Kimura in view of Zeng disclose claim 20, as discussed above. Kimura is silent with respect to at least one of the common drive axis is aligned coaxially with a rotational axis of the rotatable rail segment, or the drive unit is gear mechanism-free.
Zeng discloses the electric motor 1-3 is a traction motor (pg 2, 2nd para, lns 1-2). 
Blanchard discloses traction motors operate with high torque at low speeds and do not need mechanical transmissions (col 1, lns 14-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the drive unit of Kimura in view of Zeng as gear mechanism-free, since a traction motor, as disclosed by Zeng, does not require mechanical transmissions, such as gears, as taught by Blanchard (col 1, lns 14-24).

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834